Exhibit Audited Financial Statements of Mako Technologies, Inc. MAKO TECHNOLOGIES, INC. Audited Financial Statements For the Nine Months Ended September 30, 2007 and the Year Ended December 31, 2006 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Balance Sheets 2 Statements of Operations 3 Statements of Changes in Stockholders' Equity 4 Statements of Cash Flows 5 Notes to Financial Statements 6 - 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Mako Technologies, Inc. Morgan City, Louisiana We have audited the accompanying consolidated balance sheets of Mako Technologies, Inc. ("the "Company")as of September 30, 2007 and December 31, 2006 and the related statements of operations, stockholders’ equity, and cash flows for the period and year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mako Technology, Inc. as of September 30,2007 and December 31, 2006, and the results of operations and cash flows for the period and year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Malone & Bailey, PC www.malone-bailey,com Houston, TX March 17, 1 MAKO TECHNOLOGIES, INC. Balance Sheets September 30, December 31, 2007 2006 ASSETS CURRENT ASSETS Cash $ 183,065 $ 487,773 Accounts receivable (less allowance of $47,643 and $24,221) 1,540,452 1,140,557 Other receivables 7,950 - Prepaid expenses and other current assets 222,539 123,510 Work in progress 234,745 252,991 Total current assets 2,188,751 2,004,831 PROPERTY, PLANT, AND EQUIPMENT, NET 2,074,014 2,084,989 OTHER ASSETS Deposits 545 545 TOTAL ASSETS $ 4,263,310 $ 4,090,365 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 648,305 $ 338,086 Accounts payable - related party 141,905 193,214 Accrued expenses 84,221 339,056 Notes payable and current maturities 605,158 597,066 Total current liabilities 1,479,589 1,467,422 LONG-TERM LIABILITIES Long-term debt, net of current maturities 285,367 340,355 Deferred tax liability 492,950 443,286 Total long-term liabilities 778,317 783,641 STOCKHOLDERS' EQUITY Common stock, no par value; 10,000 shares authorized, 200 issued and outstanding 3,000 3,000 Retained earnings 2,002,404 1,836,302 Total stockholders' equity 2,005,404 1,839,302 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,263,310 $ 4,090,365 See accompanying notes to financial statements. 2 MAKO TECHNOLOGIES, INC. Statements of Operations For the Nine Months Ended September 30, 2007, and the Year Ended December 31, September 30, December 31, 2007 2006 REVENUE Service revenue $ 3,001,561 $ 3,798,045 Rental revenue 960,347 2,300,380 Sales revenue 329,354 316,554 Total revenue 4,291,262 6,414,979 EXPENSES Cost of services, rentals, and sales 1,833,323 2,413,551 Operating expenses 1,245,259 1,572,106 Depreciation expense 351,439 342,980 Executive compensation 416,563 307,481 Total expenses 3,846,584 4,636,118 Net income from operations 444,678 1,778,861 OTHER INCOME (EXPENSE) Litigation settlement 7,950 - Gain (loss) on sale of equipment (14,609 ) 21,255 Interest expense (49,041 ) (53,020 ) Total other income (expense) (55,700 ) (31,765 ) Net income before provision for income tax expense 388,978 1,747,096 PROVISION FOR INCOME TAX EXPENSE Income tax expense - deferred 49,664 182,030 Income tax expense - current 173,212 489,792 Total provision for income tax expense 222,876 671,822 NET INCOME $ 166,102 $ 1,075,274 EARNINGS PER SHARE $ 830.51 $ 5,376.37 SHARES USED IN COMPUTING PER SHARE AMOUNTS 200 200 See accompanying notes to financial statements. 3 MAKO TECHNOLOGIES, INC. Statements of Changes in Stockholders’ Equity For the Nine Months Ended September 30, 2007, and the Year Ended December 31, Common Retained Stock Earnings BALANCE, December 31, 2005 $ 3,000 $ 761,028 Net income - 1,075,274 BALANCE, December 31, 2006 3,000 1,836,302 Net income - 166,102 BALANCE, September 30, 2007 $ 3,000 $ 2,002,404 See accompanying notes to financial statements. 4 MAKO TECHNOLOGIES, INC. Statements of Cash Flows For the Nine Months Ended September 30, 2007, and the Year Ended December 31, September 30, December 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 166,102 $ 1,075,274 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 351,439 342,980 (Gain)/loss on sale of equipment 14,609 (21,255 ) Deferred taxes 49,664 182,030 Changes in assets and liabilities: (Increase) decrease in accounts receivable (399,895 ) 255,851 Increase in other receivables (7,950 ) - Increase in prepaid expenses and other current assets (99,029 ) (75,890 ) Decrease in work in progress 18,246 31,391 Increase in other assets - (105 ) Increase (decrease) in accounts payable 310,219 (236,181 ) Increase (decrease) in accounts payable - related party (51,309 ) 46,579 Increase (decrease) in accrued expenses (254,835 ) 250,336 (68,841 ) 775,736 Net cash provided by operating activities 97,261 1,851,010 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of equipment 1,009 27,785 Purchase of property, plant and equipment (356,082 ) (1,239,654 ) Net cash used by investing activities (355,073 ) (1,211,869 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from debt 1,054,724 1,051,149 Repayment of debt (1,101,620 ) (1,336,247 ) Net cash used by financing activities (46,896 ) (285,098 ) Net increase (decrease) in cash (304,708 ) 354,043 CASH at beginning of period 487,773 133,730 CASH at end of period $ 183,065 $ 487,773 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID DURING THE YEAR FOR: Interest $ 49,041 $ 53,020 Income tax $ 334,739 $ 246,553 See accompanying notes to financial statements. 5 MAKO TECHNOLOGIES, INC. Notes to Financial Statements NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and Nature of Operations Mako Technologies, Inc. ("Mako") was incorporated under the laws of the State of Louisiana, as Hydraquip of Morgan City, Inc. on February 22, 1994.We changed our name to Mako Technologies, Inc. as of July 19, 2001.Mako’s fiscal year end is December 31. Mako’s business is concentrated in the oil and gas industry providing the offshore industry with commercial diving equipment. Mako stores and maintains remotely operated vehicles ("ROV"s), ROV tooling, diving, and related equipment for rental to the offshore industry. Mako transacts business through subcontractors dealing with both major oil and gas companies and local independent oil and gas companies. Use of Estimates In preparing the financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheet and revenue and expenses in the statement of operations. Actual results could differ from those estimates. Cash Equivalents Mako considers all highly liquid instruments with maturities of three months or less to be cash equivalents. Allowance for Uncollectible Accounts Mako provides for estimated losses on accounts receivable based on prior bad debt experience and a review of existing receivables. Based on these factors, Mako has established an allowance for uncollectible accounts of $47,643 and $24,221 as of September 30, 2007 and December 31, 2006, respectively. Property, Plant and
